Citation Nr: 1001519	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-15 472	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1973 to 
February 1993.  He died in April 2006.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims folder, the 
Board finds that additional development must be accomplished 
prior to further consideration of the appellant's claim of 
service connection for the cause of the Veteran's death.

During the course of the pending appeal, the Court of Appeals 
for Veterans Claims (the Court) has issued a decision 
concerning the content of Veterans Claims Assistance Act 
(VCAA) notices relevant to DIC claims.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  In Hupp¸ the Court held 
that a notice with regard to a claim for DIC benefits must 
include (1) a statement of the conditions (if any) for which 
the Veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected disability and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a disorder not yet service connected.  Additionally, 
if the claimant raises a specific issue regarding a 
particular element of the claim, the notice must inform the 
claimant of how to substantiate the assertion, taking into 
account the evidence submitted in connection with the 
application.  

In the present case, a May 2006 letter informed the appellant 
"To support your claim for DIC benefits, the evidence must 
show that:  the Veteran died while on active duty; OR the 
Veteran the Veteran died from a service-connected injury or 
disease."  (Emphasis is in the original)  However, this 
letter failed to inform the appellant of (1) the disabilities 
for which the Veteran was service-connected, (2) the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected disability and (3) the 
evidence and information required to substantiate a DIC claim 
based on a disorder not yet service connected.  The appellant 
has not been provided a notice which complies with the Hupp 
requirements and, therefore, the case must be remanded for a 
corrected notice.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:

1.  The AMC should send the appellant a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) and the Court's decision in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  
The letter should include (1) a statement 
of the conditions for which the Veteran 
was service connected at the time of his 
death, (2) the evidence and information 
required to substantiate a DIC claim 
based on a previously service-connected 
disability and (3) the evidence and 
information required to substantiate a 
DIC claim based on a disorder not yet 
service connected.

2.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be furnished a Supplemental 
Statement of the Case (SSOC) and given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

